DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim objections have been withdrawn in view of the claim amendments.
The nonstatutory double patenting rejection has been withdrawn in view of the approval of the Terminal Disclaimer filed on 01/27/22.

Terminal Disclaimer
The terminal disclaimer filed on 01/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10581866 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Edward Kim on 01/27/22.
The application has been amended as follows:


providing, by a device, a verification indicator with instruction information to another device associated with a website hosted by a server device, wherein the instruction information indicates a location associated with the website for including the verification indicator via the server device,
wherein the verification indicator includes at least one of:
a unique identifier included in commented code of the website,
other code of the website that causes a particular page, associated with the website, to be generated when executed or parsed, or
a text file stored on [[a ]]the server device that hosts the website;
processing, by the device and after the providing the verification indicator to the other device, website code associated with the website;
detecting, by the device, that the verification indicator has been associated with the website code based on the processing the website code;
analyzing, by the device, based on the detecting that the verification indicator has been associated with the website, and based on using a model, data related to operations of the website to generate a prediction associated with the operations of the website; 
generating, by the device, and based on using the model, a score that identifies a confidence level associated with the prediction, 
wherein the confidence level indicates a degree of risk associated with the website; and
performing, by the device and based on the generating the score, one or more actions related to the website.

2.	(Original) The method of claim 1, wherein the other device provides access to one or more website files stored on the server device.

3.	(Original) The method of claim 1, further comprising:
accessing the website code, via the other device, using a set of credentials associated with the website; and
wherein providing the verification indicator comprises:
providing the verification indicator, via the other device, based on accessing the website code.

4.	(Original) The method of claim 1, further comprising:
generating the verification indicator by hashing data associated with a request to generate the verification indicator.

5.	(Original) The method of claim 1, further comprising:
identifying a pre-stored code snippet, from a plurality of pre-stored code snippets written in multiple programming languages, based on a programming language associated with the website code; and
generating the verification indicator using the pre-stored code snippet.

6.	(Original) The method of claim 1, further comprising:
determining, prior to the providing the verification indicator, a particular verification indicator type based on at least one of:
the website code, or
a security level associated with an account associated with the website.  

7.	(Original) The method of claim 6, further comprising:
generating, after the determining the particular verification indicator type, the verification indicator based on the website code or the security level associated with the account.

8.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories, configured to:
provide a verification indicator with instruction information to another device associated with a website hosted by a server device, wherein the instruction information indicates a location associated with the website for including the verification indicator via the server device,
wherein the verification indicator includes at least one of:
a unique identifier included in commented code of the website,
other code of the website that causes a particular page, associated with the website, to be generated when executed or parsed, or
a text file stored on [[a ]]the [[ ]]server device that hosts the website;
process, after the providing the verification indicator to the other device, website code associated with the website;
detect that the verification indicator has been associated with the website code based on the processing the website code;
analyze, based on the detecting that the verification indicator has been associated with the website, and based on using a model, data related to operations of the website to generate a prediction associated with the operations of the website; 
generate, based on using the model, a score that identifies a confidence level associated with the prediction, 
wherein the confidence level indicates a degree of risk associated with the website; and
		perform, based on the generating the score, one or more actions related to the website. 

9.	(Original) The device of claim 8, wherein the other device provides access to one or more website files stored on the server device.

10.	(Previously Presented) The device of claim 8, wherein the one or more processors are further configured to:
access the website code, via the other device, using a set of credentials associated with the website; and
wherein the one or more processors, when providing the verification indicator, are configured to:
provide the verification indicator, via the other device, based on accessing the website code.

11.	(Original) The device of claim 8, wherein the one or more processors are further configured to:
generate the verification indicator by hashing data associated with a request to generate the verification indicator.

12.	(Original) The device of claim 8, wherein the one or more processors are further configured to:
identify a pre-stored code snippet, from a plurality of pre-stored code snippets written in multiple programming languages, based on a programming language associated with the website code; and
generate the verification indicator using the pre-stored code snippet.

13.	(Original) The device of claim 8, wherein the one or more processors are further configured to:
determine, prior to the providing the verification indicator, a particular verification indicator type based on at least one of:
the website code, or
a security level associated with an account associated with the website.

14.	(Original) The device of claim 13, wherein the one or more processors are further configured to:
generate, after the determining the particular verification indicator type, the verification indicator based on the website code or the security level associated with the account.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
provide a verification indicator with instruction information to another device associated with a website hosted by a server device, wherein the instruction information indicates a location associated with the website for including the verification indicator via the server device,
wherein the verification indicator includes at least one of:
a unique identifier included in commented code of the website,
other code of the website that causes a particular page, associated with the website, to be generated when executed or parsed, or
a text file stored on [[a ]]the server device that hosts the website;
process, after the providing the verification indicator to the other device, website code associated with the website;
detect that the verification indicator has been associated with the website code based on the processing the website code;
analyze, based on the detecting that the verification indicator has been associated with the website, and based on using a model, data related to operations of the website to generate a prediction associated with the operations of the website; 
generate, based on using the model, a score that identifies a confidence level associated with the prediction, 
wherein the confidence level indicates a degree of risk associated with the website; and
perform, based on the generating the score, one or more actions related to the website. 

16.	(Original) The non-transitory computer-readable medium of claim 15, wherein the other device provides access to one or more website files stored on the server device.

17.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
access the website code, via the other device, using a set of credentials associated with the website; and
wherein the one or more instructions, that cause the one or more processors to provide the verification indicator, cause the one or more processors to:
provide the verification indicator, via the other device, based on accessing the website code.

18.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
generate the verification indicator by hashing data associated with a request to generate the verification indicator.

19.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
identify a pre-stored code snippet, from a plurality of pre-stored code snippets written in multiple programming languages, based on a programming language associated with the website code; and
generate the verification indicator using the pre-stored code snippet.

20.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
determine, prior to the providing the verification indicator, a particular verification indicator type based on at least one of:
the website code, or
a security level associated with an account associated with the website.

	

Allowance
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 1, 8, and 15: “providing, by a device, a verification indicator with instruction information to another device associated with a website hosted by a server device, wherein the instruction information indicates a location associated with the website for including the verification indicator via the server device, wherein the verification indicator includes at least one of: a unique identifier included in commented code of the website, other code of the website that causes a particular page, associated with the website, to be generated when executed or parsed, or a text file stored on the server device that hosts the website”, “analyzing, by the device, based on the detecting that the verification indicator has been associated with the website, and based on using a model, data related to operations of the website to generate a prediction associated with the operations of the website”, “generating, by the device, and based on using the model, a score that identifies a confidence level associated with the prediction, wherein the confidence level indicates a degree of risk associated with the website” and “performing, by the device and based on the generating the score, one or more actions related to the website” in combination with other limitations as a whole and in the context recited in the claim.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436